--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
Appalachian Community Bank
Salary Continuation Agreement





APPALACHIAN COMMUNITY BANK
SALARY CONTINUATION AGREEMENT
[As Amended]




THIS SALARY CONTINUATION AGREEMENT, as amended (the “Agreement”) is adopted as
of the 11th day of August, 2006, by and among APPALACHIAN COMMUNITY BANK, a
state-chartered commercial bank located in Ellijay, Georgia (the "Bank"),
APPALACHIAN BANCSHARES, INC., the parent company of the Bank (the “Holding
Company”), and JOSEPH T. MOSS, JR. (the "Executive").
 
The purpose of this Agreement is to provide to the Executive, as a member of a
select group which contributes materially to the continued growth, development
and future business success of the Bank and the Holding Company, the specified
benefits, as well as incentives for continued employment with the Bank and
Holding Company, as set forth herein. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time. The Bank will pay the
benefits provided under this Agreement from its general assets.


The Bank, the Holding Company and the Executive, for and in consideration of the
above stated contributions of the Executive and other good and valuable
consideration, do hereby agree as follows:


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Accrual Balance” means the liability that should be accrued by the Bank, under
Generally Accepted Accounting Principles (”GAAP”), for the Bank’s obligation to
the Executive under this Agreement, by applying the Discount Rate. Any
amortization method, if acceptable under GAAP, may be used to determine the
Accrual Balance. However, once chosen, the method must be consistently applied.
The Accrual Balance for each Plan Year shall be reported annually by the Bank to
the Executive in the form of Schedule A of this Agreement.



1.2
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive, and as
otherwise determined pursuant to Article 3 and Article 4.



1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.



1

--------------------------------------------------------------------------------






1.4
“Change of Control” means the occurrence of any of the following conditions:



(i)         Any “Person” [which term, for purposes of this Section 1.4, shall
mean an individual (other than the Executive), individuals acting in concert or
as a “group” under the Securities Exchange Act of 1934, or a corporation,
partnership, trust or other form of entity, (other than the Holding Company, the
Bank, a securities underwriter of the shares of the Holding Company or the Bank,
a corporation owned by stockholders of the Holding Company in the same
proportions as their ownership of stock in the Holding Company, or a fiduciary
holding securities under an employee benefit plan of the Holding Company or
Bank)] becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of securities of the
Holding Company or Bank which represent twenty-five percent (25%) or more of the
voting power of the then outstanding securities of the Holding Company or Bank;
or


(ii)         Any Person acquires, directly or indirectly, the ability to control
the election of a majority of the directors of either the Bank or the Holding
Company; or


(iii)       Any Person acquires, directly or indirectly, the ability to exercise
a controlling influence over the management of policies of either the Holding
Company or the Bank; or


(iv)     During any period of two (2) consecutive years, the “Continuing
Directors” (which term, for purposes of this Section 1.4, means these
individuals who, (a) at the beginning of such two-year period, constitute the
board of directors of either the Holding Company or the Bank or (b) whose
election or nomination as directors of the Holding Company or the Bank were
approved by a vote of least two-thirds of these previously elected directors)
cease for any reason to constitute at least two-thirds of the board of directors
of either the Holding Company or the Bank; or


(v)         The consummation of a merger or statutory share exchange of the
Holding Company or the Bank with any Person, other than a merger or statutory
share exchange which would (a) result in the voting securities of the Holding
Company or Bank outstanding immediately prior thereto, continuing to represent
at least seventy-five percent (75%) of the combined voting power of the voting
securities of the Holding Company, Bank or such other surviving entity,
outstanding immediately after such merger or statutory share exchange, in
substantially the same proportions as their ownership immediately prior to such
merger or statutory share exchange, or (b) effect or implement a
recapitalization of the Holding Company or Bank (or similar transaction), in
which no Person acquires more than fifty percent (50%) of the combined voting
power of the then-outstanding securities of the Holding Company or Bank; or


2

--------------------------------------------------------------------------------




 
Appalachian Community Bank
Salary Continuation Agreement



 

 
(vi)         The shareholders of the Holding Company or Bank approve a plan of
complete liquidation of the Holding Company or the Bank, or an agreement for the
sale or disposition by the Holding Company or the Bank of all or substantially
all of the assets of the Holding Company or the Bank.


1.5
“Change of Control Benefit” means the benefit provided to the Executive under
Section 2.4 of this Agreement, and as set forth in Schedule A of this Agreement,
pursuant to the terms of this Agreement. The amount of the Change of Control
Benefit, as determined under Section 2.4 and as set forth in Schedule A, is an
annual amount equal to the projected annual benefit to be paid to the Executive
at the Executive’s Normal Retirement Age, as set forth in Section 2.1.1, which
annual amount shall be paid to the Executive in equal monthly payments for each
of the fifteen (15) consecutive twelve (12) month periods next following the
Executive’s Normal Retirement Age.



1.6
“Code” means the Internal Revenue Code of 1986, as amended.



1.7
“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, or by the Board of Executives of the Bank or the Holding
Company, to be a disability rendering the Executive totally and permanently
disabled. The Executive, upon the request of the Plan Administrator, must submit
proof of Disability, satisfactory to the Plan Administrator, including, if
required, the determination thereof by the insurance carrier or Social Security
Administration.



1.8
“Disability Benefit” means the benefit provided to the Executive under Section
2.3 of this Agreement, and as set forth in Schedule A of this Agreement,
pursuant to the terms of this Agreement. The amount of the Disability Benefit,
as determined under Section 2.3 and as set forth in Schedule A, is an annual
amount equal to the projected annual benefit to be paid to the Executive at the
Executive’s Normal Retirement Age, as set forth in Section 2.1.1, which annual
amount shall be paid to the Executive in equal monthly payments for each of the
fifteen (15) consecutive twelve (12) month periods next following the
Executive’s Normal Retirement Age.



1.9
“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate is seven percent (7%). However,
the Plan Administrator, in its sole discretion, may adjust the Discount Rate to
maintain the rate within reasonable standards according to GAAP.



1.10
“Early Termination” means the Termination of Employment before Normal Retirement
Age, for reasons other than death, Disability, Termination for Cause or
following a Change of Control.



3

--------------------------------------------------------------------------------


 
 
Appalachian Community Bank
Salary Continuation Agreement







1.11
“Early Termination Benefit” means the benefit provided to the Executive under
Section 2.2 of this Agreement, and as set forth in Schedule A of this Agreement,
as updated annually pursuant to the terms of this Agreement. The amount of the
Early Termination Benefit, as determined under Section 2.2 and as set forth in
Schedule A, is a one-time, lump-sum amount to be paid to the Executive within
thirty (30) days following the Executive’s Early Termination Date, or at such
later date as may be required by applicable law.



1.12
“Early Termination Date” means the date on which Early Termination occurs.



1.13
“Effective Date” means April 1, 2006.



1.14
“Normal Retirement Age” means the earlier of the Executive’s 65th birthday or
the date upon which the Executive completes 20 years of employment with the Bank
and/or Holding Company.



1.15
“Normal Retirement Benefit” means the benefit provided to the Executive pursuant
to the provisions of Section 2.1 of this Agreement, and as set forth in Schedule
A of this Agreement, as updated annually pursuant to the terms of this
Agreement. The amount of the Normal Retirement Benefit, as determined under
Section 2.1 and as set forth in Schedule A, is an annual amount to be paid to
the Executive in equal monthly payments for each of the fifteen (15) consecutive
twelve (12) month periods next following the Executive’s Normal Retirement Date.



1.16
“Normal Retirement Date” means the date of the Executive’s Termination of
Employment (other than a Termination for Cause) occurring on or after the
Executive’s Normal Retirement Age.



1.17
“Plan Administrator” means the plan administrator described in Article 8.



1.18
“Plan Year” means each twelve-month period commencing on the Effective Date.



1.19
“Termination for Cause” has that meaning set forth in Article 5.



1.20
“Termination of Employment” means that the Executive ceases to be employed by
the Bank or the Holding Company for any reason, voluntary or involuntary, other
than by reason of a leave of absence approved by the Bank or the Holding
Company.



Article 2
Benefits During Lifetime


2.1
Normal Retirement Benefit. The benefit payable to the Executive under this
Section 2.1 is the Normal Retirement Benefit, an annual benefit set forth in
Schedule A of this Agreement (as updated annually) for the Plan Year during
which the Executive’s Normal Retirement Date occurs. Upon the Executive’s Normal
Retirement Date, the Bank shall pay to the Executive the Normal Retirement
Benefit, as described in this Section 2.1, in lieu of any other benefit under
this Article.



4

--------------------------------------------------------------------------------


 
 
 
Appalachian Community Bank
Salary Continuation Agreement






 
 

 
2.1.1
Amount of Benefit. The annual benefit under this Section 2.1 for the first Plan
Year is One Hundred Fifty Thousand Dollars ($150,000). Commencing on the first
day of the second Plan Year, and on the first day of each Plan Year thereafter,
the annual benefit shall be increased three percent (3%) from the previous Plan
Year, to a projected annual benefit of Two Hundred Twenty Thousand Dollars
($220,000) at the Executive’s Normal Retirement Age. 




 
2.1.2
Payment of Benefit. The Bank shall pay the Normal Retirement Benefit to the
Executive in equal monthly installments, commencing on the first day of the
month following the Executive’s Normal Retirement Date. This annual benefit
shall be paid to the Executive for each of the fifteen (15) consecutive twelve
(12) month periods next following the Executive’s Normal Retirement Date, for a
total of 180 consecutive equal monthly payments.



2.2
Early Termination Benefit. Upon the Executive’s Early Termination, the Bank
shall pay to the Executive the Early Termination Benefit, as described in this
Section 2.2, in lieu of any other benefit under this Article.




 
2.2.1
Amount of Benefit. The benefit payable to the Executive under this Section 2.2
is the Early Termination Benefit, a one-time, lump-sum amount set forth on
Schedule A of the Agreement (as updated annually) for the Plan Year during which
the Executive’s Early Termination Date occurs. The amount of the Early
Termination Benefit payable to the Executive in any Plan year shall be equal to
the Executive’s Accrual Balance accrued under this Agreement for such Plan Year.




 
2.2.2
Payment of Benefit. The Bank shall pay the Early Termination Benefit to the
Executive, as a one-time, lump-sum amount, within thirty (30) days following the
Executive’s Early Termination Date, or at such later date as may be required by
applicable law.



2.3
Disability Benefit. Upon the Executive’s Termination of Employment due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 2.3, in lieu of any other benefit under
this Article.




 
2.3.1
Amount of Benefit. The benefit payable to the Executive under this Section 2.3
is the Disability Benefit, an annual benefit set forth on Schedule A of the
Agreement (as updated annually) for the Plan Year during which the Termination
of Employment occurs. The annual amount of the Disability Benefit payable to the
Executive hereunder shall be equal to the annual amount of Executive’s Normal
Retirement Benefit determined under this Agreement for the Plan Year in which
the Executive’s Termination of Employment occurs.



5

--------------------------------------------------------------------------------




 
 
Appalachian Community Bank
Salary Continuation Agreement







 
2.3.2
Payment of Benefit. The Bank shall pay the Disability Benefit to the Executive
in equal monthly installments, commencing with the month following the
Executive’s Normal Retirement Age. This annual benefit shall be paid to the
Executive for each of the fifteen (15) consecutive twelve (12) month periods
next following the Executive’s Normal Retirement Age, for a total of 180
consecutive equal monthly payments.



2.4
Change of Control Benefit. Upon a Change of Control followed by the Executive’s
Termination of Employment (other than a Termination for Cause), the Bank shall
pay to the Executive the Change of Control Benefit, as described in this Section
2.4, in lieu of any other benefit under this Article.

 

 
2.4.1
Amount of Benefit. The benefit under this Section 2.4 is the Change of Control
Benefit, an annual benefit in the amount set forth on Schedule A of this
Agreement (as updated annually) for the Plan Year during which Termination of
Employment occurs.




 
2.4.2
Payment of Benefit.  The Bank shall pay the Change of Control Benefit to the
Executive in equal monthly installments commencing with the month following the
Executive’s Normal Retirement Age. This annual benefit shall be paid to the
Executive for each of the next fifteen (15) consecutive years next following the
Executive’s Normal Retirement Age, for a total of 180 consecutive equal monthly
payments.



2.5
Failure to be Nominated or Reelected. Upon the failure of the Executive to be
terminated or reelected as a director of either of the Bank or the Holding
Company (for any reason other than for a Termination for Cause), the Bank shall
pay to the Executive the benefit described in this Section 2.5.




 
2.5.1
Amount of Benefit. The benefit payable under this Section 2.5 is an annual
benefit in an amount equal to the projected annual benefit to be paid to the
Executive at the Executive’s Normal Retirement Age, as set forth in Section
2.1.1 of this Agreement.




 
2.5.2.
Payment of Benefit. The benefit payable under this Section 2.5 shall be paid to
the Executive in equal monthly installments commencing with the month following
the Executive’s Normal Retirement Age. This annual benefit shall be paid to the
Executive for each of the fifteen (15) consecutive years next following the
Executive’s Normal Retirement Age, for a total of 180 consecutive equal monthly
payments.





6

--------------------------------------------------------------------------------


 
 
Appalachian Community Bank
Salary Continuation Agreement




Article 3
Death Benefits


3.1
Death During Active Employment. If the Executive dies while in the active
employment of the Bank and the Holding Company, the Bank shall pay to the
Beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the benefits under Article 2.




 
3.1.1
Amount of Benefit. The benefit under this Section 3.1 is the Pre-Retirement
Death Benefit, an annual benefit set forth on Schedule A of this Agreement for
the Plan Year in which the Executive dies, in an amount equal to the projected
annual benefit to be paid to the Executive at the Executive’s Normal Retirement
Age, as set forth in Section 2.1.1 of this Agreement.




 
3.1.2
Payment of Benefit. The Bank shall pay the Pre-Retirement Death Benefit, to the
Beneficiary in equal monthly installments, commencing with the month following
the Executive’s death. The Pre-Retirement Death Benefit shall be paid to the
Beneficiary (as provided under this Article 3 and Article 4) for a period of
fifteen (15) consecutive twelve (12) month periods next following the death of
the Executive, for a total of 180 consecutive equal monthly payments.



3.2
Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement, but before receiving
all such payments, the Bank shall pay the remaining benefits to the Beneficiary
at the same time and in the same amounts that would have been paid to the
Executive had the Executive survived.



3.3
Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to any benefit payments under Article 2
of this Agreement, but dies prior to the commencement of said benefit payments,
the Bank shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death, except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.



3.4
Death of a Beneficiary prior to Full Payment of Benefit. If a Beneficiary dies
prior to receipt of the full benefits to be paid to the Beneficiary under this
Agreement, the remaining benefit payments, otherwise payable to the Beneficiary
under the terms of this Agreement, shall be paid to the personal representative
of the estate of the Beneficiary. The personal representative of the estate of
the Beneficiary, and any beneficiary to whom such benefits are paid by or from
the Beneficiary’s estate, shall each be a “Beneficiary” for purposes of this
Agreement.

 
 



7

--------------------------------------------------------------------------------




 
Appalachian Community Bank
Salary Continuation Agreement



 
Article 4
Beneficiaries


4.1
Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.



4.2
Beneficiary Designation: Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive's Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.



4.3
Acknowledgment. Except as otherwise specifically provided in this Agreement, no
designation or change in designation of a Beneficiary shall be effective until
received, accepted and acknowledged in writing by the Plan Administrator, or its
designated agent.



4.4
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse, if married to Executive at the date of Executive’s
death, shall be the designated Beneficiary. If the Executive has no spouse at
the Executive’s date of death, the benefits shall be made to the personal
representative of the Executive's estate. The personal representative of the
Executive’s estate and any beneficiary to whom such benefits are paid by or from
the Executive’s estate, shall each be a “Beneficiary” for purposes of this
Agreement.

 
 

4.5
Facility of Payment. If the Plan Administrator determines in its discretion that
a benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.



8

--------------------------------------------------------------------------------


 
 
 
Appalachian Community Bank
Salary Continuation Agreement


 


Article 5
General Limitations


5.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement if the board
of directors or shareholders of either the Bank or the Holding company
terminates the Executive's employment for:




 
(a)
Gross negligence or gross neglect of duties to the Bank;




 
(b)
Commission of a felony or of a gross misdemeanor involving moral turpitude;




 
(c)
Fraud or willful violation of any law or significant Bank policy committed in
connection with the Executive's employment and resulting in a material adverse
effect on the Bank; or




 
(d)
Issuance of an order for removal of the Executive by the banking regulators of
the Bank or the Holding Company.



5.2
Suicide or Misstatement. The Bank shall not pay any benefit under this Agreement
if the Executive commits suicide within two years after the Effective Date. In
addition, the Bank shall not pay any benefit under this Agreement if the
Executive has made any material misstatement of fact on any application for life
insurance owned by the Bank on the Executive’s life.



5.3
Competition After Termination of Employment. The Bank shall not pay any benefit
under this Agreement if the Executive, without the prior written consent of the
Bank or, if earlier, within 1 year from the Executive’s Termination of
Employment, engages in, directly or indirectly, as a sole proprietor, as a
partner in a partnership, or as a holder of more than five percent (5%) of the
voting shares in a corporation, or becomes associated with, in the capacity of
employee, director, officer, principal, agent or trustee, any enterprise
conducted within a 25-mile radius of any office of the Bank existing at the time
of the Executive’s Termination of Employment, which enterprise is, or may deemed
to be, competitive with the business of banking carried on by the Bank as of the
date of the Executive’s Termination of Employment.  This section shall not apply
to a Termination of Employment (other than a Termination for Cause) following a
Change of Control or to an Early Termination which was involuntary on the part
of the Executive.



Article 6
Claims And Review Procedures


6.1
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:



9

--------------------------------------------------------------------------------


 
 
Appalachian Community Bank
Salary Continuation Agreement



 

 
6.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.




 
6.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.




 
6.1.3
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall include:



(a) The specific reasons for the denial;
(b) A reference to the specific provisions of the Agreement on which the denial
is based;
(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed; and
(d) A description of the applicable review procedures and the time limits
applicable to such procedures.


6.2
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:




 
6.2.1
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.




 
6.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.




 
6.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



10

--------------------------------------------------------------------------------


 
 
Appalachian Community Bank
Salary Continuation Agreement



 



 
6.2.4
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.




 
6.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
include:



(a) The specific reasons for the denial;
(b) A reference to the specific provisions of the Agreement on which the denial
is based; and
(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.


Article 7
Amendments and Termination


This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive. Provided, however, if the Bank’s Board of
Directors determines that the Executive is no longer a member of a select group
of management or highly compensated employees, as that phrase applies to ERISA,
for reasons other than death, Disability or retirement, the Bank may amend or
terminate this Agreement. Upon such amendment or termination, the Bank shall pay
benefits to the Executive as if Early Termination occurred on the date of such
amendment or termination, regardless of whether Early Termination actually
occurs. Additionally, the Bank may also amend this Agreement to conform with
written directives to the Bank from its banking regulators.


Article 8
Administration of Agreement


8.1
Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Executive may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administra-tion of this Agreement and (ii) decide or resolve
any and all ques-tions including interpretations of this Agreement, as may arise
in connection with the Agreement.



11

--------------------------------------------------------------------------------




 
Appalachian Community Bank
Salary Continuation Agreement


 


8.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



8.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.



8.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



8.5
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circum-stances of the retirement, Disability,
death, or Termination of Employment of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.



8.6
Annual Statement. The Plan Administrator shall provide to the Executive, within
120 days after the end of each Plan Year, in the form of Schedule A of this
Agreement, a statement setting forth the benefits payable under this Agreement.
It is hereby agreed that such annual statement, in the form of Schedule A, shall
be incorporated into, and thereby shall be a part of, this Agreement.



Article 9
Miscellaneous


9.1
Binding Effect. This Agreement shall bind the Executive, the Company and the
Bank, and their beneficiaries, survivors, executors, successors, administrators
and transferees.



9.2
No Guarantee of Employment. This Agreement is not a policy or contract regarding
the continued employment of the Executive, as a director of the Bank and/or the
Holding Company. It does not give the Executive the right to remain as an
employee or director of the Bank or the Holding Company, nor does it interfere
with the right of the Bank or the Holding Company, or their respective
shareholders, to remove the Executive from office. It also does not require the
Executive to remain a director of the Bank or Holding Company nor interfere with
the Executive's right to terminate employment with the Bank or Holding Company
at any time.



12

--------------------------------------------------------------------------------


 
 
 
Appalachian Community Bank
Salary Continuation Agreement


 


9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



9.4
Tax Withholding. The Bank shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement. The Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).



9.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Georgia, except to the extent preempted by the laws of the
United States of America. Further, the parties intend for this Agreement,
including the payment of benefits hereunder, to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as said Section may be
amended from time to time, and, therefore, hereby agree that the provisions of
this Agreement and the benefits payable hereunder shall be, and hereby are,
modified, but only to the extent necessary, to achieve compliance therewith.



9.6
Unfunded Arrangement. The Executive and Beneficiary (and any other parties with
rights under this Agreement) are general unsecured creditors of the Bank for the
payment of benefits under this Agreement. The benefits represent the mere
promise by the Bank to pay such benefits. The rights to benefits are not subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance on the
Executive's life is a general asset of the Bank to which the Executive and
Beneficiary have no preferred or secured claim.



9.7
Reorganization. Neither the Bank nor the Holding Company shall merge or
consolidate into or with another company or bank, or reorganize, or sell
substantially all of its assets to another company or bank, firm, or person
unless such succeeding or continuing company, bank, firm, or person agrees to
assume and discharge the obligations of the Bank and Holding Company under this
Agreement. Upon the occurrence of such event, the terms “Bank” and “Holding
Company”, as used in this Agreement, shall also be deemed to refer to the
successor or survivor company or bank.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between and
among the Bank, the Holding Company and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein.



9.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action. In the event it shall become impossible for the Bank, the
Holding Company or the Plan Administrator to perform any act required by this
Agreement, the Bank, the Holding Company or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Bank.



13

--------------------------------------------------------------------------------


 
 
Appalachian Community Bank
Salary Continuation Agreement


 


9.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



9.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



9.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 
Appalachian Community Bank
829 Industrial Blvd.
Ellijay, Georgia 30540

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.




IN WITNESS WHEREOF, the Executive and a duly authorized representative of each
of the Bank and Holding Company have signed this Agreement on the 11th day of
August, 2006.



 
“EXECUTIVE:”
         
Joseph T. Moss, Jr.,
 
President and Chief Operating Officer
         
“BANK:”
     
Appalachian Community Bank
     
By: /s/ Tracy R. Newton
     
Title: Chief Executive Officer





14

--------------------------------------------------------------------------------




 
Appalachian Community Bank
Salary Continuation Agreement









 
“HOLDING COMPANY:”
     
Appalachian Bancshares, Inc.
     
By:   Tracy R. Newton
     
Title:  Chief Executive Officer

 
 
 
 

 
15

--------------------------------------------------------------------------------




 
 
Appalachian Community Bank
Salary Continuation Agreement
BENEFICIARY DESIGNATION FORM



 
I designate the following as beneficiary of benefits under the Agreement payable
following my death:


Primary: _______________________________________________________________________


_____________________________________________________________________________


Contingent: ____________________________________________________________________


_____________________________________________________________________________


Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.


I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.


Name:             _______________________________
     
Signature:     _______________________________
Date:     _______





SPOUSAL CONSENT (Required if Spouse not named beneficiary):


I consent to the beneficiary designation above, and acknowledge that if I am
named beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.


Spouse Name: _______________________________


Signature: __________________________________       Date: _______

 






Received by the Plan Administrator this ________ day of ___________________,
20___.


By: _________________________________


Title: ________________________________


16

--------------------------------------------------------------------------------


 
 
Appalachian Community Bank
Salary Continuation Agreement




SCHEDULE A


(For the Year Ending March 31, 20__)




Executive Name
Joseph T. Moss, Jr.
 
Plan Anniversary Date
04/01
Normal Retirement Age
*
 
Normal Retirement Date (Estimated)
 

 
 
 
Discount Rate
Plan Year Ending
Accrual Balance
Normal Retirement
Benefit
(annual benefit
Amount)
Early Termination Benefit
(one-time, lump-sum benefit amount)
**
Disability Benefit
(annual benefit amount)
**
Change of Control Benefit
(annual benefit amount)
**
Pre-retirement Death Benefit
(annual benefit amount)
7%
 
$
$
$
$
$
$

 
 


 


 
The parties to this Salary Continuation Agreement hereby further agree that this
Schedule A shall be updated annually to include any changes in the Accrual
Balance and the various benefit levels described hereon. Further, this Schedule
A, as it now exists and as it may be further updated, is and shall continue to
be a part of this Salary Continuation Agreement.




*The earlier of Age 65 or the Age at which a Executive completes 20 years of
employment as a director of the Bank and/or the Holding Company.


**This annual benefit amount to be entered here for the Executive should be the
projected annual benefit amount set forth in Section 2.1.1 of the Agreement.



 